DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021, has been entered.
Applicant amended claims 1 and 33.  No new matter is entered.  Claims 1 and 33-46 are pending before the Office for review.  Claims 27-30 and 32 remain withdrawn in response to a restriction requirement.
(3)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Adeel Haroon on October 15, 2021.
The application has been amended as follows:
IN THE CLAIMS
In claim 1, line 8, insert “completely” before “extending through”.
In claim 33, line 11, insert “completely” before “extending through”.
In claim 38, line 1, delete “claim 1” and insert “claim 37” in its place.
This application is in condition for allowance except for the presence of claims 27-30 and 32, which are directed to an invention that was non-elected without traverse.  Accordingly, claims 27-30 and 32 are cancelled.
(4)
Allowable Subject Matter
Claims 1 and 33-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest the electrochemical sensor meeting the cumulative requirements of the claimed invention.  More specifically, the prior art of record, individually or in combination, fails to teach or fairly suggest the porous electrode formed in an opening in the insulating layer aligned with the capillary and completely extending through the insulating layer while also being formed in or adjacent the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached at 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759